UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1041


JOHN ANDREW NOONAN,

                Plaintiff - Appellant,

          v.

SCOTT D. SHELLENBERGER, State’s Attorney for Baltimore
County; ADAM D. LIPPE, Assistant State’s Attorney for
Baltimore County; MICHAEL E. FIELD, County Attorney for
Baltimore County Police Department; SHAWN VINSON, Special
Assistant   County    Attorney Baltimore  County   Police
Department; DONNA COLEMAN, Office of the Public Defender,
Assistant Public Defender,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     George Levi Russell, III, District
Judge. (1:12-cv-03447-GLR)


Submitted:   April 25, 2013                    Decided: April 29, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Andrew Noonan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Andrew Noonan appeals the district court’s order

dismissing Noonan’s 42 U.S.C. § 1983 (2006) civil rights action.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.       See 4th Cir. R. 34(b).          Because Noonan’s

informal brief does not challenge the basis for the district

court’s disposition, Noonan has forfeited appellate review of

the court’s order.       Accordingly, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2